Citation Nr: 1803558	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-17 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a right knee disability, status post total arthroplasty, from December 1, 2010 to August 29, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served active duty from December 1975 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

VA service connected the Veteran's right knee disability in March 2010.  VA assigned a 100 percent rating pursuant to 38 C.F.R. § 4.30 from October 21, 2009 (the date of the total arthroplasty) to November 30, 2010.  Pursuant to Diagnostic Code 5055, VA then assigned a 30 percent rating effective December 1, 2010.  

In December 2010, the Veteran claimed an increase in the disability rating.  Unfortunately, VA processed this as a request for an extension of the temporary total disability.  This resulted in a May 2011 rating decision in which VA denied the purported extension request.  Three months later, in an August 2011 Report of General Information, VA clarified that it had misinterpreted the December 2010 increased rating claim.  It then issued a rating decision in November 2012 - the subject of this appeal - in which it granted a 60 percent rating effective August 30, 2011.

The Veteran submitted a Notice of Disagreement in December 2012 with this decision.  He requested that the "60% disability be retroactive back to October 2009."  VA processed this as an earlier effective date issue, but the Board has recharacterized it, in light of the above, as reflected on the title page.  The Board notes that December 1, 2010 is the earliest date VA could award him a 60 percent rating, given that it had already awarded him a 100 percent rating pursuant to 38 C.F.R. § 4.30 from October 21, 2009 (the date of the total arthroplasty) to November 30, 2010.


FINDING OF FACT

After total prosthetic replacement, the Veteran's right knee disability has manifested in chronic residuals including severe pain and/or limitation of motion from December 1, 2010 to August 29, 2011.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for a left knee disability, status post total arthroplasty, are met. 38 U.S.C. § 1155, 5107, 7104 (2012); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5055, 5256-63 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. § 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

In addition, the duty to assist the Veteran has been satisfied.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran. 

Pertinent here, VA examined the Veteran in January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examination was adequate.  The examiner personally interviewed and examined the Veteran, including eliciting history from him and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002).

II. Increased Ratings

The Veteran's entire history is reviewed when making a disability determination. 38 C.F.R. § 4.1 (2017).  Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Right Knee Disability

As explained above, VA service connected the Veteran's right knee disability in March 2010.  VA assigned a 100 percent rating pursuant to 38 C.F.R. § 4.30 from October 21, 2009 (the date of the total arthroplasty) to November 30, 2010.  Pursuant to Diagnostic Code 5055, VA then assigned a 30 percent rating effective December 1, 2010.  

Under Diagnostic Code 5055, a 30 percent rating is the minimum rating warranted for prosthetic replacement.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness.  A 100 percent rating is warranted for one year following implantation of the prosthesis.

Relevant here, VA examined the Veteran in January 2011.  The Veteran reported that the knee swells daily by mid-day, that "pain does not resolve throughout each day," and that his "pain is constant."  The examiner reported that the disability impacts the Veteran's activities of daily living by limiting his ability to ambulate and to "carry heavy objects."  The examiner further reported the Veteran had "significant swelling and generalized tenderness," but with "no pain in any joint on active range of motion against resistance."  

The Board notes that VA examined the Veteran again a mere nine months later.  At this examination, the examiner reported the Veteran "experience chronic residuals of severe painful motion or weakness," as seen in the November 2012 rating decision.  The Board recognizes the Veteran did not experience painful motion on at the January 2011 examination.  However, the Veteran's ongoing, credible complaints of chronic pain, as described to the examiner in January 2011 and in his Notice of Disagreement from December 2012, militates in favor of finding that the Veteran has experienced chronic severe painful motion and weakness from December 1, 2010 to August 29, 2011.  Accordingly, the preponderance of the evidence supports a 60 percent evaluation - the maximum available under Diagnostic Code 5055. 

The Board has considered alternative Diagnostic Codes, but it finds that none would provide a higher rating.  Specifically, the maximum rating available under Diagnostic Codes 5256-5263 (the codes under which knee disabilities without prostheses are rated) is 60 percent - the same rating the Board has assigned.  Moreover, an evaluation in excess of 60 percent is not warranted under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) because the Veteran's disability is rated under a Diagnostic Code for painful motion, not limitation of motion.


ORDER

Entitlement to an evaluation of 60 percent for a right knee disability, status post total arthroplasty, from December 1, 2010 to August 29, 2011 is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


